Citation Nr: 1218115	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-27 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1965 to April 1969.  
This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In February 2007, the Veteran submitted a claim of entitlement to service connection for asbestosis, to include as due to exposure to asbestos while serving on the USS CONSTELLATION.  In support of his claim, the Veteran submitted a December 2006 private computed tomography (CT) scan of the lungs which reflected the presence of pleural plaque formations, some of which were calcified, in both lung fields which were described by as "most compatible with old asbestos exposure."  This record also reflects the Veteran's complaints of shortness of breath for six weeks.  

The RO adjudicated the Veteran's statement and supporting evidence as a claim to establish service connection for asbestosis.  The Veteran's service personnel records reveal that he served aboard the USS CONSTELLATION from August 1965 to April 1969.  During this entire period, the Veteran's rate was listed as Fireman's Apprentice, Fireman, or Machinist's Mate.  These ratings are consistent with exposure to asbestos if the ship contained asbestos.   

In light of above, the RO sought a VA medical opinion addressing whether the Veteran had asbestosis which was due to his in-service exposure to asbestos.  In the report of the July 2007 VA opinion, the VA physician diagnosed "asbestos exposure with no evidence of asbestosis."  The VA physician reasoned that the December 2006 CT scan report did not reflect interstitial lung disease, indicative of asbestosis, and that previous asbestos exposure and pleural plaques do not cause shortness of breath.  

In September 2007, the Veteran submitted a January 2007 private treatment record from J.C., M.D., reflecting the Veteran's history of in-service asbestos exposure, 35-year history of cigarette smoking, and 35-year post-service occupational exposure to "grinding dust."  Pulmonary Function Tests (PFT) indicated "a mild obstructive ventilatory defect" and "a concomitant degree of air trapping."  

When determining the scope of a claim, the Board must consider the Veteran's description of the claim; the symptoms the Veteran describes; and the information the Veteran submits or that VA obtains in support of that claim.  Brokowski v. Shinseki, 23 Vet App 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The July 2007 VA opinion addressed the presence and etiology of asbestosis, but did not indicate the cause of any other pulmonary or respiratory disorder, to include the Veteran's claims of shortness of breath and/or pleural plaques.  Accordingly, the July 2007 VA opinion is inadequate for purposes of determining service connection because the examiner was not requested to determine presence, severity, or etiology of any lung disorder other than asbestosis.  "Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21Vet. App. 303, 311 (2007).  Thus, the Board finds that a remand for a VA examination is required.  

Also, in the December 2006 CT scan report, D.A.W., M.D., alludes to a "prior chest x-ray."  There are no treatment records associated with the Veteran's VA claims file that are dated prior to December 2006.  Upon remand, the RO should provide the Veteran with an appropriate release to sign and submit in order for VA to obtain these reasonably identified records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to specifically include records from B.S.B., M.D., and D.A.W., M.D.  The Veteran must complete and submit an appropriate release for any identified private treatment records.  The RO must then obtain copies of the identified records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Thereafter, the RO must afford the Veteran a comprehensive VA examination, conducted by an appropriate physician to determine the nature and etiology of any lung/respiratory disorder found.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed, which must include PFT's and appropriate x-ray studies to be reviewed by a designated "B reader" radiologist, one certified by examination to read and grade asbestos films, if possible.  If a certified radiologist is not available, then it must be so noted, and an appropriate radiologist must review the x-ray studies.  A copy of the radiologist's report must be associated with the claims file.  After a review of the entire evidence of record including any report generated by a radiologist, the examiner must render an opinion as to whether any diagnosed lung/respiratory disorder is related to the Veteran's active military service, to include exposure to asbestos.  A complete rationale for any opinion expressed must be included in the examination report.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the Veteran's claims file that indicates whether any notice that was sent was received or returned as undeliverable.

4.  Once the above actions have been completed, the RO/AMC must re-adjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


